UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2530



CLARENCE N. FOXWORTH,

                                             Plaintiff - Appellant,

         versus


NEW YORK LIFE INSURANCE COMPANY; JIM ADKINS,
Manager,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. William M. Nickerson, District Judge.
(CA-97-3096-WMN)


Submitted:   January 15, 1998            Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence N. Foxworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil complaint as frivolous. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Foxworth v. New
York Life Ins., No. CA-97-3096-WMN (D. Md. Sept. 18, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2